Exhibit 99.1 Enterprise Products Partners L.P. P.O. Box 4324 Houston, TX 77210 (713) 381-6500 Enterprise Reports Record Results for First Quarter 2011 Houston, Texas (Tuesday, May 10, 2011) – Enterprise Products Partners L.P. (“Enterprise”) (NYSE: EPD) today announced its financial results for the three months ending March 31, 2011. First Quarter 2011 Highlights · Enterprise reported gross operating margin of $875 million and record net income of $435 million for the first quarter of 2011 compared to gross operating margin of $806 million and net income of $392 million for the first quarter of 2010. 1st Quarter $ in millions, except per unit amounts Gross operating margin $ $ Net income $ $ Diluted earnings per unit $ $ Adjusted EBITDA $ $ Distributable cash flow $ $ · Enterprise increased its cash distribution rate with respect to the first quarter of 2011 to $0.5975 per unit, or $2.39 per unit on an annualized basis, which represents a 5.3 percent increase from the distribution rate paid with respect to the first quarter of 2010.This is the 27th consecutive quarterly increase and the 36th increase since the partnership’s initial public offering (“IPO”) in 1998.The distribution with respect to the first quarter of 2011 was paid on May 6, 2011; · Enterprise reported record distributable cash flow of $694 million for the first quarter of 2011, which provided 1.4 times coverage of the $0.5975 per unit cash distribution paid to common units.Enterprise retained approximately $207 million of distributable cash flow for the first quarter of 2011; · Enterprise’s NGL, crude oil, refined products and petrochemical pipeline volumes for the first quarter of 2011 were 4.1 million barrels per day (“BPD”), which was slightly higher than volumes in the first quarter of 2010.Total natural gas pipeline volumes increased 6 percent to a record 12.8 trillion British thermal units per day (“TBtud”) for the first quarter of 2011.NGL fractionation volumes for the first quarter of 2011 increased 16 percent to a record 549 thousand barrels per day (“MBPD”).Equity NGL production for the first quarter of 2011 was 119 MBPD compared to 122 MBPD in the first quarter of 2010.Fee-based natural gas processing volumes for the first quarter of 2011 increased 38 percent to a record 3.7 billion cubic feet per day (Bcfd) compared to 2.7 Bcfd for the first quarter of last year; · Enterprise made capital investments of $718 million during the first quarter of 2011, including $53 million of sustaining capital expenditures; and 1 · Enterprise had consolidated liquidity (unrestricted cash and available capacity under credit facilities for both Enterprise and Duncan Energy Partners L.P. (“DEP”)) at March 31, 2011 of approximately $2.5 billion. “Enterprise had a record first quarter to itures Cash payments to settle asset retirement obligations Proceeds from asset sales and related transactions ) ) Monetization of derivative instruments Amortization of net losses related to monetization of derivative instruments ) ) Net income attributable to noncontrolling interests Net income attributable to noncontrolling interest – DEP public unitholders ) ) Distribution to be paid to DEP public unitholders with respect to period Miscellaneous non-cash and other amounts to reconcile distributable cash flow with net cash flows provided by operating activities ) Net effect of changes in operating accounts Operating cash flows for the periods prior to the effective date of the Holdings merger attributable to standalone amounts of Holdings and EPGP Net cash flows provided by operating activities $ $ (1) Distributable cash flow for periods prior to the Holdings Merger is calculated based on historical results of Enterprise. 10 Enterprise Products Partners L.P. Exhibit D Reconciliation of Unaudited GAAP Financial Measures to Non-GAAP Financial Measures Adjusted EBITDA ($ in millions) Three Months Ended March 31, Net income $ $ Adjustments to GAAP net income to derive non-GAAP Adjusted EBITDA: Equity in income of unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Interest expense (including related amortization) Provision for income taxes Depreciation, amortization and accretion in costs and expenses Adjusted EBITDA Adjustments to non-GAAP Adjusted EBITDA to derive GAAP net cash flows provided by operating activities: Interest expense ) ) Provision for income taxes ) ) Operating lease expenses paid by EPCO Gain from asset sales and related transactions ) ) Miscellaneous non-cash and other amounts to reconcile Adjusted EBITDA and net cash flows provided by operating activities ) Net effect of changes in operating accounts Net cash flows provided by operating activities $ $ 11
